                                                                                  Case 2:20-cv-01442-RFB-NJK Document 1 Filed 08/04/20 Page 1 of 7



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6
                                                                                                               UNITED STATES DISTRICT COURT
                                                                              7

                                                                              8                                       DISTRICT OF NEVADA

                                                                              9   JERMAINE KING, an individual;                          Case No.: 2:20-cv-01442

                                                                             10                                      Plaintiff,

                                                                             11     v.
Law Office of Kevin L. Hernandez




                                                                             12                                                            COMPLAINT FOR VIOLATIONS OF
                                                                                  CONN CREDIT CORPORATION, INC., a
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                          THE FAIR CREDIT REPORTING ACT,
                                                                                  foreign corporation; EQUIFAX
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13                                                                15 U.S.C. § 1681, ET SEQ.
                                                                                  INFORMATION SERVICES, LLC, a foreign
                                           Las Vegas, Nevada 89123




                                                                             14   limited-liability company; EXPERIAN
                                                                                  INFORMATION SOLUTIONS, INC., a foreign
                                                                             15   corporation;                                                       JURY DEMAND

                                                                             16                                     Defendants.

                                                                             17
                                                                                         Plaintiff, Jermaine King (“Plaintiff”), by and through the undersigned counsel of record,
                                                                             18
                                                                                  and for his claims for relief against Defendants, Conn Credit Corporation, Inc. (“Conn’s”),
                                                                             19
                                                                                  Equifax Information Services, LLC (“Equifax”), and Experian Information Solutions, Inc.
                                                                             20
                                                                                  (“Experian”), (collectively referred to as “Defendants”) complains and alleges as follows:
                                                                             21
                                                                                                                   JURISDICTION AND VENUE
                                                                             22
                                                                                         1.        This action arises out of Defendants’ violations of the Fair Credit Reporting Act,
                                                                             23
                                                                                  15 U.S.C. § 1681, et seq. (“FCRA”).
                                                                             24
                                                                                         2.        This court has jurisdiction over this matter under 15 U.S.C. § 1681(p) and 28
                                                                             25
                                                                                  U.S.C. § 1331.
                                                                             26
                                                                                         3.        Under 28 U.S.C. § 1391(b), venue in this District is proper because Plaintiff and
                                                                             27
                                                                                  Defendants reside and/or do business in the District of Nevada.
                                                                             28
                                                                                                                                  Page 1 of 7
                                                                                  Case 2:20-cv-01442-RFB-NJK Document 1 Filed 08/04/20 Page 2 of 7



                                                                              1            4.    Under 28 U.S.C. § 1391(b), venue is also proper in this District because the acts

                                                                              2   and transactions that give rise to this action occurred, in substantial part, in the District of

                                                                              3   Nevada.

                                                                              4                                               PARTIES

                                                                              5            5.    Plaintiff is an adult individual residing in the State of Nevada.

                                                                              6            6.    Plaintiff is a “consumer” under 15 U.S.C. § 1681a(c).

                                                                              7            7.    Conn’s is a foreign corporation doing business in the State of Nevada.

                                                                              8            8.    Conn’s regularly and in the ordinary course of business furnishes credit

                                                                              9   information about consumers, such as Plaintiff, to the national consumer reporting agencies, and

                                                                             10   is therefore a “furnisher” under 15 U.S.C. § 1681s-2(b).

                                                                             11            9.    Equifax is a foreign limited-liability company doing business in the State of
Law Office of Kevin L. Hernandez




                                                                             12   Nevada.
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                 Equifax is a “consumer reporting agency” under 15 U.S.C. § 1681a(f).
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13            10.
                                           Las Vegas, Nevada 89123




                                                                             14            11.   Equifax is regularly engaged in the business of assembling, evaluating, and

                                                                             15   disbursing information concerning consumers for the purpose of furnishing consumer reports

                                                                             16   under 15 U.S.C. § 1681a(d).

                                                                             17            12.   Equifax disburses said consumer reports to third parties under contract for

                                                                             18   monetary compensation.

                                                                             19            13.   Experian is a foreign corporation doing business in the State of Nevada.
                                                                             20            14.   Experian is a “consumer reporting agency” under 15 U.S.C. § 1681a(f).

                                                                             21            15.   Experian is regularly engaged in the business of assembling, evaluating, and

                                                                             22   disbursing information concerning consumers for the purpose of furnishing consumer reports

                                                                             23   under 15 U.S.C. § 1681a(d).

                                                                             24            16.   Experian disburses said consumer reports to third parties under contract for

                                                                             25   monetary compensation.

                                                                             26                                     FACTUAL ALLEGATIONS

                                                                             27            17.   Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                             28   below.
                                                                                                                              Page 2 of 7
                                                                                  Case 2:20-cv-01442-RFB-NJK Document 1 Filed 08/04/20 Page 3 of 7



                                                                              1          18.     Plaintiff incurred an unsecured consumer account with Conn’s, under Account #

                                                                              2   5227XXXX, on or about November 2017 (the “Debt”).

                                                                              3          19.     On January 23, 2020, Plaintiff filed a Voluntary Petition for Chapter 7

                                                                              4   Bankruptcy in the United States Bankruptcy Court, District of Nevada, under Case No.: 19-

                                                                              5   17984-mkn (the “Petition”).

                                                                              6          20.     Plaintiff listed the Debt in the Petition.

                                                                              7          21.     On April 13, 2020, Plaintiff received an Order of Discharge from the Bankruptcy

                                                                              8   Court, which discharged Plaintiff’s personal liability for the Debt, among others.

                                                                              9          22.     In May 2020, Plaintiff obtained a copy of his Equifax and Experian credit

                                                                             10   disclosures and became aware that Defendants were reporting inaccurate information concerning

                                                                             11   the Debt.
Law Office of Kevin L. Hernandez




                                                                             12          23.      Defendants failed to include a notation that the Debt was included in the Petition
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   and discharged.
                                           Las Vegas, Nevada 89123




                                                                             14          24.     Instead, Defendants report a balance owed of $6,604 when there is no balance on

                                                                             15   this account because the Debt was discharged through Plaintiff’s bankruptcy.

                                                                             16          25.     Defendants report that the account has a “Charge Off” status without reference to

                                                                             17   the bankruptcy filing or discharge.

                                                                             18          26.     Defendants report missed payment notations for May 2020, June 2020, and July

                                                                             19   2020, when there should be no such notations after the bankruptcy discharge.
                                                                             20          27.     The Debt should report as “Closed” and “Discharged through Chapter 7

                                                                             21   Bankruptcy,” but Defendants fail to report this status.

                                                                             22          28.     On three (3) occasions between May and July, Plaintiff disputed the accuracy of

                                                                             23   the Debt to Experian online under Dispute # 2000-5938-01.

                                                                             24          29.     In June 2020, Plaintiff disputed the accuracy of the Debt to Equifax online under

                                                                             25   Dispute # 0183030325.

                                                                             26          30.     Plaintiff’s online disputes detail the inaccuracies referenced above and demand

                                                                             27   correction.

                                                                             28
                                                                                                                               Page 3 of 7
                                                                                  Case 2:20-cv-01442-RFB-NJK Document 1 Filed 08/04/20 Page 4 of 7



                                                                              1            31.    On information and belief, after receiving the online disputes from Plaintiff,

                                                                              2   Equifax and Experian communicated Plaintiff’s disputes to Conn’s.

                                                                              3            32.    Despite proper notice of the disputes, Defendants failed to conduct a reasonable

                                                                              4   reinvestigation as required under the FCRA and confirmed and verified the false and derogatory

                                                                              5   information and demanded that the false and derogatory information remain on Plaintiff’s credit

                                                                              6   profiles.

                                                                              7            33.    Defendants failed to fully correct the inaccuracies in Plaintiff’s credit reports

                                                                              8   within thirty (30) days of receipt of Plaintiff’s disputes.

                                                                              9            34.    Defendants also failed to report that Plaintiff disputes the accuracy of the credit

                                                                             10   reporting.

                                                                             11            35.    Upon receiving notice of Plaintiff’s dispute of the inaccurate information,
Law Office of Kevin L. Hernandez




                                                                             12   Defendants failed to evaluate or consider any of Plaintiff’s information, claims, or evidence and
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   did not make any attempt to substantially or reasonably verify the disputed account information
                                           Las Vegas, Nevada 89123




                                                                             14   on Plaintiff’s credit reports.

                                                                             15            36.    In the alternative, Defendants failed to conduct a lawful investigation of the

                                                                             16   disputed account information on Plaintiff’s credit report.

                                                                             17            37.    In failing to correct the credit errors, Defendants continued to report inaccurate

                                                                             18   information in violation of the FCRA.

                                                                             19            38.    In failing to correct the credit errors, Defendants provided misleading information
                                                                             20   on Plaintiff’s credit reports in violation of the FCRA.

                                                                             21            39.    Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness

                                                                             22   and credit score adversely.

                                                                             23                                     FIRST CLAIM FOR RELIEF

                                                                             24                  [Violations of 15 U.S.C. § 1681e(b) against Equifax and Experian]

                                                                             25            40.    Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                             26   below.

                                                                             27

                                                                             28
                                                                                                                               Page 4 of 7
                                                                                  Case 2:20-cv-01442-RFB-NJK Document 1 Filed 08/04/20 Page 5 of 7



                                                                              1            41.    Equifax and Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to

                                                                              2   follow reasonable procedures to assure maximum possible accuracy in the preparation of the

                                                                              3   credit reports and credit files each publishes and maintains concerning Plaintiff.

                                                                              4            42.    As a direct and proximate result of this conduct, action, and inaction of Equifax

                                                                              5   and Experian, Plaintiff suffered, and continues to suffer, damage by loss of credit, and loss of the

                                                                              6   ability to purchase and benefit from credit.

                                                                              7            43.    Equifax and Experian’s acts and omissions were willful, rendering each liable for

                                                                              8   punitive damages in an amount to be determined at trial on the merits under 15 U.S.C. § 1681n.

                                                                              9            44.    In the alternative, Equifax and Experian were negligent in the above-referenced

                                                                             10   acts and omissions, entitling Plaintiff to recovery under 15 U.S.C. § 1681o.

                                                                             11            45.    As a direct and proximate result of the above-referenced violations by Equifax
Law Office of Kevin L. Hernandez




                                                                             12   and Experian, Plaintiff is entitled to statutory damages plus actual damages to be proven at the
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   time of trial in this matter.
                                           Las Vegas, Nevada 89123




                                                                             14            46.    Plaintiff is entitled to recover costs and attorneys’ fees from Equifax and Experian

                                                                             15   in an amount to be determined by the court under 15 U.S.C. § 1681n or § 1681o.

                                                                             16            47.    Plaintiff may have suffered damages in other ways and to other extents not

                                                                             17   presently known to Plaintiff, and not specified in this Complaint.

                                                                             18            48.    Plaintiff reserves the right to assert additional facts and damages not referenced in

                                                                             19   this Complaint, and/or to present evidence of the same at the time of trial.
                                                                             20                                   SECOND CLAIM FOR RELIEF

                                                                             21                    [Violations of 15 U.S.C. § 1681i against Equifax and Experian]

                                                                             22            49.    Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                             23   below.

                                                                             24            50.    Equifax and Experian violated 15 U.S.C. § 1681i by failing to delete or correct

                                                                             25   the aforementioned inaccurate information in Plaintiff’s credit file after receiving actual notice of

                                                                             26   these inaccuracies, by failing to conduct a lawful reinvestigation, by failing to forward all

                                                                             27   relevant information to Conn’s, by failing to maintain reasonable procedures with which to filter

                                                                             28
                                                                                                                                 Page 5 of 7
                                                                                  Case 2:20-cv-01442-RFB-NJK Document 1 Filed 08/04/20 Page 6 of 7



                                                                              1   and verify disputed information in Plaintiff’s credit files, and by relying upon verification from a

                                                                              2   source each has reason to know is unreliable.

                                                                              3            51.   Equifax and Experian further violated 15 U.S.C. § 1681i by failing to report that

                                                                              4   Plaintiff disputes the validity of the credit reporting associated with the Conn’s tradeline.

                                                                              5            52.   As a direct and proximate result of this conduct by Equifax and Experian, Plaintiff

                                                                              6   suffered, and continues to suffer, damage by loss of credit, and loss of the ability to purchase and

                                                                              7   benefit from credit.

                                                                              8            53.   Equifax and Experian’s conduct was willful, rendering each liable for actual or

                                                                              9   statutory damages, and punitive damages in an amount to be determined by the court under 15

                                                                             10   U.S.C. § 1681n.

                                                                             11            54.   Plaintiff is entitled to recover costs and attorneys’ fees from Equifax and Experian
Law Office of Kevin L. Hernandez




                                                                             12   in an amount to be determined by the court under 15 U.S.C. § 1681n or § 1681o.
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13            55.   Plaintiff may have suffered damages in other ways and to other extents not
                                           Las Vegas, Nevada 89123




                                                                             14   presently known to Plaintiff, and not specified in this Complaint.

                                                                             15            56.   Plaintiff reserves the right to assert additional facts and damages not referenced in

                                                                             16   this Complaint, and/or to present evidence of the same at the time of trial.

                                                                             17                                    THIRD CLAIM FOR RELIEF

                                                                             18                          [Violations of 15 U.S.C. § 1681s-2(b) against Conn’s]

                                                                             19            57.   Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth
                                                                             20   below.

                                                                             21            58.   Conn’s violated the FCRA, 15 U.S.C. § 1681s-2(b) by continuing to report the

                                                                             22   false representations within Plaintiff’s credit files with Equifax and Experian; by failing to

                                                                             23   investigate Plaintiff’s dispute properly; by failing to review all relevant information regarding

                                                                             24   Plaintiff’s dispute; by failing to respond to Equifax and Experian accurately; by failing to report

                                                                             25   results on Plaintiff’s credit files correctly; and by failing to permanently and lawfully correct its

                                                                             26   own internal records to prevent the aforementioned violations.

                                                                             27

                                                                             28
                                                                                                                               Page 6 of 7
                                                                                  Case 2:20-cv-01442-RFB-NJK Document 1 Filed 08/04/20 Page 7 of 7



                                                                              1          59.     As a direct and proximate result of this conduct alleged in this Complaint,

                                                                              2   Plaintiff suffered, and continues to suffer, damage by loss of credit, and loss of ability to

                                                                              3   purchase and benefit from credit.

                                                                              4          60.     Conn’s acts and omissions were willful, rendering it liable for punitive damages

                                                                              5   in an amount to be determined at trial on the merits under 15 U.S.C. § 1681n.

                                                                              6          61.     In the alternative, Conn’s was negligent in the above-referenced acts and

                                                                              7   omissions, entitling Plaintiff to recover under 15 U.S.C. § 1681o.

                                                                              8          62.     As a direct and proximate result of the above-referenced violations by Conn’s,

                                                                              9   Plaintiff is entitled to statutory damages plus actual damages to be proven at the time of trial in

                                                                             10   this matter.

                                                                             11          63.     Plaintiff is entitled to recover costs and attorneys’ fees from Conn’s in an amount
Law Office of Kevin L. Hernandez




                                                                             12   to be determined by the court under 15 U.S.C. § 1681n or § 1681o.
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13          64.     Plaintiff may have suffered damages in other ways and to other extents not
                                           Las Vegas, Nevada 89123




                                                                             14   presently known to Plaintiff, and not specified in this Complaint.

                                                                             15          65.     Plaintiff reserves the right to assert additional facts and damages not referenced in

                                                                             16   this Complaint, and/or to present evidence of the same at the time of trial.

                                                                             17          WHEREFORE, Plaintiff prays for relief as follows:

                                                                             18          1.      For an award of actual damages;

                                                                             19          2.      For an award of statutory damages;
                                                                             20          3.      For punitive damages;

                                                                             21          4.      For an award reimbursing Plaintiff for reasonable attorney’s fees, costs, and

                                                                             22                  interest incurred; and

                                                                             23          5.      For such other further relief as the court deems proper.

                                                                             24                            TRIAL BY JURY DEMANDED ON ALL COUNTS.

                                                                             25          Dated: August 4, 2020
                                                                                                                                        LAW OFFICE OF KEVIN L.
                                                                             26                                                         HERNANDEZ
                                                                                                                                        /s/ Kevin L. Hernandez
                                                                             27                                                         Kevin L. Hernandez, Esq.
                                                                                                                                        Nevada Bar No. 12594
                                                                             28                                                         Attorney for Plaintiff
                                                                                                                              Page 7 of 7
